LYONS, Judge.
Delivered the resolution of the Court, That there was no error in the decree: and, therefore, that 0 , -in*-* 7 7 7 it was to be amrmecL
Decree affirmed *

[* After this decree, the appellants Sled a Bill of Review, in the Chancery Court, grounded on the discovery of new evidence^ and obtained relief; from which decree, the appellees appealed to this Court.
Saturday, JVbz*. 22. The President, delivered the opinion of the Court—t6 That the bill filed in this etiuse for reviewing the decree, and proceedings therein mentioned, ought not to have been received or allowed by the High Court of Chancery, as it does not shew any new matter, or disclose or refer to any new evidence sufficient to ground a bill of review, or reversal of the decree prayed by the said bill to be reviewed and reversed; nor does the new evidence taken and produced in this cause, in any manner prove or warrant the same.» 1 H. & M. 180.]